Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  September 25, 2017

The Court of Appeals hereby passes the following order:

A18A0249. MARC HEALD v. GUISSELL HEALD.

      On January 10, 2017, the trial court entered an order denying Marc Heald’s
motion to amend a consent order and request for attorney fees in this divorce case.
Heald filed a motion for reconsideration, which the trial court also denied. On June
13, 2017, Heald filed a notice of appeal to this Court. We lack jurisdiction for two
reasons.
      First, appeals from “judgments or orders in divorce, alimony, and other
domestic relations cases” must be made by application for discretionary appeal.
OCGA § 5-6-35 (a) (2). “Where the underlying subject matter, i.e., the issues sought
to be appealed, clearly arises from or is ancillary to divorce proceedings, or is derived
from a marital relationship and divorce, the appeal is within the ambit of this statute.”
Russo v. Manning, 252 Ga. 155, 155 (312 SE2d 319) (1984); see also Massey v.
Massey, 294 Ga. 163, 165 (2) (751 SE2d 330) (2013). Heald’s failure to follow the
discretionary appeal procedure deprives us of jurisdiction over this direct appeal. See
Russo, 252 Ga. at 156.
      Second, the appeal is untimely. A notice of appeal must be filed within 30 days
of the entry of the order sought to be appealed. OCGA § 5-6-38 (a). Here, Heald filed
his notice of appeal 154 days after entry of the trial court’s January 10 order. “The
proper and timely filing of a notice of appeal is an absolute requirement to confer
jurisdiction upon an appellate court.” Perlman v. Perlman, 318 Ga. App. 731, 739 (4)
(734 SE2d 560) (2012) (punctuation omitted). Instead of filing a timely notice of
appeal from the trial court’s January 10 order, Heald filed a motion for
reconsideration. However, the denial of a motion for reconsideration is not directly
appealable, and the filing of such a motion does not extend the time for filing an
appeal. Bell v. Cohran, 244 Ga. App. 510, 511 (536 SE2d 187) (2000); Savage v.
Newsome, 173 Ga. App. 271, 271- 272 (326 SE2d 5) (1985).
      For these reasons, this appeal is hereby DISMISSED for lack of jurisdiction.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      09/25/2017
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.